Title: To Thomas Jefferson from Thomas Appleton, 2 November 1820
From: Appleton, Thomas
To: Jefferson, Thomas



Leghorn
2nd november 1820.
The tranquility of Sicily is restored, by the Surrender of Palermo to the neapolitan arms; the low populace have been disarm’d, & the factious leaders have been Sent to naples.—The attitude of the Kingdom of naples, is imposing in the highest degree—the Capital has a well-organis’d national guard of 30,000-men, commanded by tried & experienc’d officers—the provinces are guarded by two or three hundred thousand guarillos, Similar to those of Spain during the invasion of the french; while an army of 120,000-regulars guard the frontiers.—the government progress with persevering dignity & energy while the innumerable defiles, present infinite obstacles to a foreign invasion Should the Empr of Austria, who discovers great irritation, put his foot on the roman territory, it will be as certainly invaded by the neapolitans, who have declared to His Holiness, they shall not respect it any longer, than it is respected by the Emperor of Austria; and the enthusiasm of the Romans, is in no wise inferior to the neapolitans: indeed, they have already discover’d the greatest impatience of the Slavery they now endure.—In a very recent reply of the neapolitans, to the notes of the Empr to the German States, it appears, that King Murat had been prevented giving a constitution to his Subjects, by the Emperor of Austria; and that in the tour of the latter the last year, through Italy, he drew from all the Sovereigns of Italy, a promise, that they Should not give constitutions, of any description, to the Subjects of their Several States. The great question, which now occupies all Italy is: will the Emperor confine his views, Solely to the preservation of his italian States; or will he invade the neapolitan territory, in the hope of destroying the free government they have adopted? the opinion of all judicious men is, that he will adopt the former, knowing as they well do, the infinite obstacles to accomplish the latter, guarded by innumerable defiles in all the avenues, and by a million of determin’d men.—but, Sir, in giving you the opinion of the most judicious, it is no other, than the path, he ought to pursue, for the preservation of what he now holds; experience, however, teaches us, that implicit reliance Should not be plac’d on Sovereigns adopting the wisest measures; and many among the best inform’d, of the numerous obstacles to his Success in Offensive warfare, yet reflecting on the passion and irritation of the Austrian cabinet, from the moment they learnt the revolution of Naples; and the ardent wish the Emperor discover’d, when last in Italy, to form a confederacy, of which he propos’d himself, as chiefly in which he was frustrated; these considerations may induce him, to hearken rather to the fallacious Suggestions of agrandizing his power in Italy, than to the wise result of calm deliberation.—in Short, Sir, Should he adopt offensive measures, he will, by a strange fatality, act in perfect conformity, to what he would be advis’d, were his council compos’d of the most liberal and patriotic italians, who wish the establishment of liberal constitutions, throughout the whole extent of Italy.24 Novr 1820.—I left my letter open to this day, & to the moment of departure of the vessel, to add, if possible some conclusive Acts of the Assembly of the Sovereigns at Trapan, in relation to Italy; but to the present time, they are envellop’d in mystery & obscurity—no want has, hitherto, occurr’d, which can throw any light, on their future purposes; nor any one in Naples, to diminish the hopes and expectations of good men.—Accept, Sir, the renewal ofmy invariable respect & esteemTh: Appletoninclos’d is a duplicate recd of Made Pini—